DETAILED ACTION
	For this action, Claims 1-2, 4-9, 16-17 and 19-21 are pending.  Claims 3, 10-15 and 18 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 08 July 2021, with respect to the grounds of rejection of the respective claims under 35 U.S.C. 112(b) and 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Applicant has amended the claims in a manner that addresses and overcomes the issues of indefiniteness that required the grounds of rejection; therefore, upon further consideration, the grounds of rejection have been withdrawn.  Applicant’s amendments to independent Claim 1—upon which the remaining claims are dependent—further overcome the teachings of the Astle et al. (herein referred to as “Astle”, US Pat Pub. 2006/0060512; the primary reference of all prior art grounds of rejection), and the grounds of rejection have likewise been withdrawn.  For more detail on why the grounds of rejection have been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 08 July 2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Laura Cruz on 26 July 2021.
The application has been amended as follows: 
Claim 1 shall now read as:
1. (Line 11)…apprisals associated with the resource utilization and generate one or more bounties based on positive…

Claim 2 shall now read as:
2.  (Lines 1-2) The 

Claim 9 shall now read as:
9.  (Line 7-end)…provide a predicted status of an outcome of the actions.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claim 1 as amended recites a washing station comprising, among other features, an enticement unit including a plaudit unit which is configured to generate one or more bounties based .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189.  The examiner can normally be reached on 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        07/26/2021